Judgment unanimously affirmed with costs. Memorandum: Defendant’s motion to vacate the default judgment was properly denied because he failed to show either a meritorious defense or an excusable default (see, Gray v B. R. Trucking Co., 59 NY2d 649, rearg dismissed 59 NY2d 966, 60 NY2d 586).
In view of defendant’s pattern of conduct throughout the history of this case, Supreme Court did not err in awarding costs and attorney’s fees (22 NYCRR 130-1.1 [a]; see also, *1135Jason v Chusid, 78 NY2d 1099). (Appeal from Judgment of Supreme Court, Monroe County, Siracuse, J. — Attorney’s Fees.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.